UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RONALD E. BRANDT, SR., a/k/a Rank,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, District
Judge. (CR-92-67)


Submitted:   January 18, 1995          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ronald E. Brandt, Sr., Appellant Pro Se. Harvey Lee Bryant, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a copy of the sentencing transcript at government ex-

pense. We have reviewed the record and the district court's opinion

and find no reversible error. There was no 28 U.S.C. § 2255 (1988)

motion pending before the district court when Appellant filed his
motion; therefore, 28 U.S.C.A. § 753(f) (West 1993) does not

entitle him to a free transcript. See United States v. MacCollom,
426 U.S. 317, 321-22 (1976). Accordingly, we affirm the district

court's order denying the motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2